                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

Kenneth Roshaun Reid,                 )                       C/A No. 0:18-2425-CMC
                                      )
                          Petitioner, )
                                      )
v.                                    )                                ORDER
                                      )
United States of America,             )
                                      )
                          Respondent. )
_____________________________________ )

       Petitioner, Kenneth Roshaun Reid, a self-represented federal prisoner, filed this petition for

a writ of mandamus. By order issued September 11, 2018, Petitioner was provided an opportunity

to pay the filing fee and submit the documents necessary to bring the case into proper form for

evaluation and possible service of process. (ECF No. 4.) Petitioner was warned that failure to

provide the necessary information within a specific time period would subject the case to dismissal.

Petitioner did not respond to the Order and the time for response has lapsed. Petitioner has failed

to prosecute this case and has failed to comply with an order of this Court. Therefore, the case is

dismissed without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. See Link

v. Wabash R.R. Co., 370 U.S. 626 (1962).

       IT IS SO ORDERED.

                                                             s/Cameron McGowan Currie
                                                             CAMERON MCGOWAN CURRIE
                                                             Senior United States District Judge
Columbia, South Carolina
October 23, 2018
